considered the petition, we conclude that it should be denied.   See id.;
NRAP 21(b). We further deny as moot petitioner's April 23, 2013, stay
motion.
           It is so ORDERED.




                                       sr,)
                                         Parraguirre

                                              al19.41. r
                                                                     7   J.
                                         Cherry


cc: Hon. Timothy C. Williams, District Judge
     Daniel J. Albregts, Ltd.
     Lewis & Roca, LLP/Las Vegas
     Eighth District Court Clerk




                                   2